Citation Nr: 0718130	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  95-24 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to restoration of a 30 percent evaluation for 
service-connected status post anterior cruciate ligament 
reconstruction of the right knee.

2.  Entitlement to an increased disability rating for 
service-connected status post anterior cruciate ligament 
reconstruction of the right knee, currently evaluated as 
10 percent disabling, to include on an extraschedular basis.

3.  Entitlement to an increased disability rating for 
service-connected traumatic arthritis of the right knee, 
currently evaluated as 20 percent disabling, to include on an 
extraschedular basis.


REPRESENTATION

Veteran represented by:	Teresa M. Meagher, Esq.



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
February 1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The veteran's claims file was 
subsequently transferred to the RO in St. Louis, Missouri.

Procedural history

In a June 1994 rating decision, the Boston RO granted the 
veteran's claim of entitlement to service connection for a 
right knee disorder.  A 10 percent rating was awarded as of 
March 31, 1994, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  The veteran thereafter indicated disagreement 
with that disability rating, and later perfected his appeal 
with the timely submission of a substantive appeal (VA Form 
9).  In November 1995, the veteran testified at a hearing 
held at the Boston RO before a Hearing Officer, a transcript 
of which has been associated with the veteran's claims file.  
In February 1996, the Boston RO increased the assigned rating 
to 30 percent, effective as of March 31, 1994.

In January 1998, the RO in St. Louis, Missouri proposed that 
the 30 percent disability rating be reduced to 10 percent.  
In a May 1998 rating decision, the proposed reduction was 
implemented, effective as of August 1, 1998.

In August 1999, the Board remanded these claims in order to 
accomplish additional development of the medical record, to 
include a VA examination.  In a January 2001 rating decision, 
the St. Louis RO determined that a combined 20 percent 
disability rating was appropriate for the veteran's right 
knee disability, assigned as follows: a 10 percent evaluation 
for right knee arthritis, rated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Codes 5010-5260; and a 10 percent rating 
for post-operative right anterior cruciate ligament 
reconstruction with residual graft laxity, partial medial 
meniscectomy, rated pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  See 38 C.F.R. § 4.25 (2006); VAOPGCPREC 23-97; 
see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
[separate disabilities arising from a single disease entity 
are to be rated separately].  Both ratings were made 
effective as of September 27, 1999.

In June 2002, the Board again remanded this case to address 
due process concerns, in particular the matter of 
consideration of extraschedular ratings under 38 C.F.R. 
§ 3.321(b).  That was accomplished.  

In a June 2004 decision, the Board determined as follows: (1) 
the reduction in rating assigned to the veteran's right knee 
disability from 30 percent to 10 percent, effective August 1, 
1998, was proper; (2) the criteria for a rating in excess of 
10 percent for status post anterior cruciate ligament 
reconstruction of the right knee were not met; (3) the 
criteria for a rating in excess of 10 percent for traumatic 
arthritis of the right knee were not met; and (4) the 
criteria for increased disability ratings for the two 
service-connected knee disabilities on an extraschedular 
basis were not met.

Prior to the Board's June 2004 decision, but unbeknownst to 
the Board when it rendered that decision, the RO, in March 
2004, increased the rating assigned for the veteran's right 
knee traumatic arthritis to 20 percent as of September 30, 
2003.

The veteran appealed the Board's June 2004 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court) which, by means of a September 2005 Order issued 
pursuant to a Joint Motion entered into by VA and the 
veteran, remanded the case to the Board with instructions, as 
set forth in the Joint Motion, for the Board to address 
certain matters.

In March 2006, the Board remanded the claims.  In July 2006, 
a supplemental statement of the case (SSOC) was issued by the 
VA Appeals Management Center (AMC) which continued the 
previous denials of the claims.  Because the July 2006 SSOC 
was not sent to the veteran's current address, the Board 
remailed that SSOC to him in December 2006 and provided 60 
days to respond.  The veteran's counsel has responded. 

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action is required on his part.


REMAND

For reasons expressed immediately below, the Board believes 
that this case must be remanded for further procedural 
development.

In February 2007, the Board received additional medical 
evidence that was not considered by the AMC in the July 2006 
SSOC.  The veteran explicitly requested a remand for initial 
agency of original jurisdiction consideration of that 
evidence.  
See 38 C.F.R. § 20.1304 (2006).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

VBA should again review the record and 
readjudicate the issues on appeal, with 
consideration of all pertinent evidence 
of record.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
counsel should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



